Citation Nr: 9931379	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-11 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Whether a reduction in the rating for the veteran's coronary 
artery disease, post myocardial infarction and bypass, from 
60 percent to 30 percent was proper.


ATTORNEY FOR THE BOARD


Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1972 and from March 1991 to July 1991.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1998 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
reduced his evaluation for coronary heart disease from 60 to 
30 percent.


FINDINGS OF FACT

1.  The claim with respect to whether a reduction in the 
rating for the veteran's coronary artery disease, post 
myocardial infarction and bypass, from 60 percent to 30 
percent was proper is plausible and all relevant evidence 
necessary for an equitable determination has been obtained.

2.  An April 1992 rating decision granted a 60 percent 
evaluation for coronary artery disease, post myocardial 
infarction and bypass, effective October 12, 1991.

3.  A May 1998 rating decision reduced that evaluation to 30 
percent effective August 1, 1998.

4.  The evidence of record as of May 1998 did not make it 
reasonably certain that the material improvement shown on the 
October 1997 VA examination report would be maintained under 
the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  The claim with respect to whether a reduction in the 
rating for the veteran's coronary artery disease, post 
myocardial infarction and bypass, from 60 percent to 30 
percent was proper is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The reduction in the evaluation assigned coronary heart 
disease, post myocardial infarction and bypass, from 60 to 30 
percent was not warranted.  38 C.F.R. §§ 3.105(e), 3.344(a), 
(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO, in its rating decision 
dated May 1998, relied on an inadequate VA examination in 
reducing the 60 percent evaluation that had been in effect 
for coronary heart disease.  As a preliminary matter, the 
Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  It also finds 
that the VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

The RO granted the veteran service connection in September 
1987 at a 30 percent evaluation after he suffered a 
myocardial infarction while on active duty for training in 
June 1987.  In April 1992, the RO increased the evaluation to 
60 percent, effective October 1991, based on Mt. Carmel 
Hospital records dated in October 1991.  These records 
reflect that the veteran was admitted to Mt. Carmel Hospital 
after complaining of a possible heart attack while on active 
duty for training, and diagnosed with chest pain and unstable 
angina.  No procedures were performed during the 
hospitalization. 

In February 1998, the RO proposed decreasing the evaluation 
from 60 to 30 percent.  The veteran was notified of this 
proposal in March 1998, but he did not respond to the 
notification.  By a May 1998 rating decision, the RO reduced 
the 60 percent evaluation assigned to the veteran's coronary 
heart disease, post myocardial infarction and bypass, 
effective August 1998.  The reduction was based in large part 
on a VA examination report dated October 1997, but on also on 
a VA examination report dated June 1993 and private treatment 
records.  
The June 1993 report and February 1994 addendum thereto 
indicated coronary artery disease with chest pain and chest 
wall tenderness secondary to a quadruple coronary artery 
bypass in July 1993.  During an October 1997 VA examination, 
the examiner noted that the veteran's cardiac condition was 
stable.  The veteran had no dyspnea at rest and he reported 
he could walk about two miles without angina or dyspnea.  
However, he indicated that he had chest pain and shortness of 
breath when he exerted himself. 

The private outpatient treatment records and hospitalization 
reports to which the RO referred are dated from 1989 to 1995 
and do not address the severity of the veteran's heart 
disorder at the time of the proposed reduction.  They show 
that the veteran was admitted to St. Ann's Hospital with an 
admission diagnosis of a heart attack in October 1989.  He 
was transferred to the care of Nicholas J. Davakis, M.D., at 
Grant Medical Center in October 1989, at which time a 
catheterization revealed mild diffused left ventricular 
hypokinesia with an ejection fraction of approximately 50 
percent.  In November 1989, he was treated for angina and a 
myocardial infarction at a VA hospital.

The veteran reported to St. Ann's Hospital in June 1993 with 
complaints of light-headedness and dizziness, although the 
report indicated no shortness of breath, diaphoresis, nausea 
or vomiting.  A catheterization procedure performed by Dr. 
Davakis in July 1993 revealed diffuse moderate hypokinesis 
with an estimated ejection fraction of 30 to 50 percent.  The 
next day, the veteran underwent a quadruple coronary bypass 
at Grant Medical Center.  In March 1995, the veteran reported 
to St. Ann's Hospital with complaints of nausea and sweats, 
and he was diagnosed with transient nausea, probably 
secondary to his medication and sinusitis.  Charles V. 
Mattingly, M.D., recommended in a January 1995 letter that 
the veteran should perform only light duties.  The letter 
indicated that Dr. Mattingly had aborted a stress test in its 
early stages because he was concerned with the veteran's 
unusual degree of dyspnea and weakness at that time.

During an October 1997 VA examination, the veteran did not 
have dyspnea at rest, and he reported that he could walk 
about two miles without chest pain or dyspnea.  However, he 
said he did have chest pain and shortness of breath on 
exertion and in weather extremes.  The veteran reported that 
he had been experiencing on and off chest pains that were 
mild in nature.  The examination report indicates there was 
no swelling or edema in his extremities and that he had not 
taken medications for eight months prior to the examination.  
A chest x-ray reflects that his heart was normal size.

The RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e) (1999) in reducing the veteran's evaluation from 
60 to 30 percent.  Thus, the question is whether that 
reduction was proper based on the applicable regulation.  See 
38 C.F.R. § 3.344.  This regulation provides that sections 
(a) and (b) should be applied in cases involving an 
evaluation continued at the same level for five or more 
years.  In this case, because the 60 percent evaluation had 
been in effect for more than five years when it was reduced, 
sections (a) and (b) are applicable.

In evaluating the propriety of a reduction of an evaluation 
that had been in effect for more than five years, the Board 
must review the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination was full and complete.  Examinations that are 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Evaluations on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, including arteriosclerotic heart disease, 
except if all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
If material improvement in a physical condition is clearly 
reflected, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a); see also Brown v. Brown, 5 Vet.App. 
413, 420-21 (1993); Dofflemeyer v. Derwinski, 2 Vet.App. 277, 
280 (1992).

The October 1997 VA examination report on which the RO based 
its decision is full and complete.  Although the examination 
did not include a review of the medical records, the examiner 
did perform a physical evaluation, in addition to diagnostic 
and clinical tests, such as a chest x-ray, an EKG, CBC, and 
renal panel.  
It is unclear from the record whether the RO based its 
reduction solely on this examination report.  Regardless, 
based on the following reasoning, the RO need not make this 
determination.  

The aforementioned examination report reflects material 
improvement in the veteran's coronary heart disease.  The 
veteran did not have dyspnea at rest, and all the clinical 
findings were normal, including results for hepatomegaly, 
ascites, and edema.  The EKG was normal, and the x-ray showed 
normal heart size.  However, at the time of the RO's May 1998 
decision to reduce the 60 percent evaluation to 30 percent, 
there was no evidence that the veteran's coronary heart 
disease was reasonably certain to maintain improvement under 
the ordinary conditions of life.  The VA examiner in October 
1997 did not offer any such opinion.  Moreover, a VA 
examination report dated after the reduction occurred, in 
September 1998, discloses that the veteran continues to 
suffers symptoms of his heart disorder, including 
intermittent exertional and nonexertional chest pains, 
shortness of breath, significant fatigue on exertion and 
dizziness.  Inasmuch as the evidence of record as of May 1998 
did not make it reasonably certain that the material 
improvement shown on the October 1997 examination would be 
maintained under the ordinary conditions of life, the Board 
finds that the reduction in the evaluation assigned coronary 
heart disease from 60 to 30 percent was not warranted.  
Because the evidence does not demonstrate the reduction 
beyond 60 percent was proper, the 60 percent evaluation is 
restored.


ORDER

Subject to the provisions governing the award of monetary 
benefits, restoration of a 60 percent evaluation for coronary 
heart disease, post myocardial infarction and bypass, is 
granted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

